                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Jesse Graves Yates, III,         )              Case No. 4:18-cv-00179-DCC
                                 )
                    Plaintiff,   )
                                 )
v.                               )                          ORDER
                                 )
State Farm Casualty and Fire and )
Michael L. Tipsord,              )
                                 )
                    Defendants.  )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint. ECF No. 1. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred

to United States Magistrate Judge Kaymani D. West for pre-trial proceedings and a

Report and Recommendation (“Report”). On February 21, 2018, the Magistrate Judge

issued a Report recommending that this case be transferred to the United States District

Court for the Eastern District of North Carolina. ECF No. 8. Plaintiff filed objections to

the Report. ECF No. 10.

                                  LEGAL STANDARD

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       The Report recommends that this case be transferred to the Eastern District of

North Carolina because venue is improper in the District of South Carolina.            The

Magistrate Judge notes that Defendants are residents of Illinois and the events giving rise

to Plaintiff’s claim occurred in the Eastern District of North Carolina. In his objections,

Plaintiff states that he is a resident of South Carolina and not North Carolina as was

originally docketed. Plaintiff has not addressed the findings of the Magistrate Judge;

however, because he filed objections, the Court has conducted a de novo review of the

Complaint. After such review, the Court agrees with the Magistrate Judge that venue is

improper in this District. See 28 U.S.C. § 1391.

                                      CONCLUSION

       Accordingly, the Court adopts the Report and Recommendation of the Magistrate

Judge and overrules Plaintiff’s objections. Plaintiff’s action is TRANSFERRED to the

United States District Court for the Eastern District of North Carolina.




                                             2
      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
January 3, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
